              Case 19-01122-lmj13                  Doc     Filed 10/10/19 Entered 10/10/19 09:55:37                         Desc Main
                                                           Document      Page 1 of 3
  Fill in this information to identify the case:

  Debtor 1         Jeffrey H Druckenmiller
  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the:    Southern             District of   Iowa
                                                                                (State)

  Case number           19-01122-lmj13




  Official Form 410S2
  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                         12/16
  If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
  debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
  filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

  File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002. 1.


  Name of creditor:       Nationstar Mortgage LLC d/b/a Mr. Cooper                        Court claim no, (if known):   1
  Last 4 digits of any number you use
  to
  identify the debtor’s account:      XXXXXX2293

  Does this notice supplement a prior notice of postpetition fees,
  expenses, and charges?

  x      No

         Yes. Date of the last
         notice:


  Part 1:           Itemized Postpetition Fees, Expenses, and Charges
  Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
  escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved
  an amount, indicate that approval in parentheses after the date the amount was incurred.
       Description                                                 Date incurred                                             Amount
  1.       Late charges                                                                                                      (1)    $
  2.       Non-sufficient funds (NSF) fees                                                                                   (2)    $
  3.       Attorney fees                                                                                                     (3)    $
  4.       Filing fees and court costs                                                                                       (4)    $
  5.       Bankruptcy/Proof of claim fees                                                                                    (5)    $
  6.       Appraisal/Broker’s price opinion fees                                                                             (6)    $
  7.       Property inspection fees                                                                                          (7)    $
  8.       Tax advances (non-escrow)                                                                                         (8)    $
  9.       Insurance Advances (non-escrow)                                                                                   (9)    $
           Property preservation expenses.
  10.      Specify:                                                                                                          (10)   $
           Other.
  11.      Specify:        BK Plan review                                 05/22/19                                           (11)   $   325.00
           Other.
  12.      Specify:                                                                                                          (12)   $
           Other.
  13.      Specify:                                                                                                          (13)   $
           Other.
  14.      Specify:                                                                                                          (14)   $




  The debtor or trustee may challenge whether the fees, expenses, and changes you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                                Page 1
            Case 19-01122-lmj13                            Doc          Filed 10/10/19 Entered 10/10/19 09:55:37                       Desc Main
                                                                        Document      Page 2 of 3




  Debtor
  1             Jeffrey H Druckenmiller                                                        Case number (if known)       19-01122-lmj13
                First Name      Middle Name    Last Name




  Part 2:       Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

      I am the creditor.

  √   I am the creditor’s authorized agent.




  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.


            X      s/Wendee Elliott-Clement                                                            Date:     10/10/19
                   Signature




  Print:           Wendee Elliott-Clement                                                              Title   Attorney
                   First Name           Middle Name        Last Name


  Company          SouthLaw, P.C.


  Address          13160 Foster Suite 100
                   Number                                      Street

                   Overland Park, KS 66213-2660
                   City                                        State       ZIP Code




  Contact phone              (913) 663-7600                                           Email   iabksdecf@southlaw.com




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                 Page 2
Case 19-01122-lmj13          Doc     Filed 10/10/19 Entered 10/10/19 09:55:37                Desc Main
                                     Document      Page 3 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA

In Re:                                                           )
                                                                 )
Jeffrey H Druckenmiller, Debtor                                  )
                                                                 )    Case No. 19-01122-lmj13
Nationstar Mortgage LLC d/b/a Mr. Cooper, Creditor               )
                                                                 )    Chapter: 13
vs.                                                              )
                                                                 )
Jeffrey H Druckenmiller, Debtor                                  )
                                                                 )
and                                                              )
                                                                 )
Carol F. Dunbar, Trustee                                         )

                              CERTIFICATE OF MAILING/SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was filed electronically
on this October 10, 2019 with the United States Bankruptcy Court for the Southern District of Iowa, and
shall be served on the parties in interest via email by the Court pursuant to CM/ECF as set out on the
Notice of Electronic Filing as issued by the Court and shall be served by U.S. Mail, First Class, postage
prepaid, on those parties directed by the Court on the Notice of Electronic Filing issued by the Court and
as required by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States
Bankruptcy Court.

Jeffrey H Druckenmiller                                  United States Trustee
13927 550th St                                           Federal Bldg, Room 793
Lucas, IA 50151                                          210 Walnut Street
DEBTOR                                                   Des Moines, IA 50309
                                                         U.S. TRUSTEE
John M. Miller
974 73rd Street
Suite 15                                                 SOUTHLAW, P.C.
West Des Moines, IA 50265                                s/ Wendee Elliott-Clement
ATTORNEY FOR DEBTOR                                      Wendee Elliott-Clement, AT0011311
                                                         Lisa C. Billman, AT0013550
Carol F. Dunbar                                          13160 Foster Suite 100
531 Commercial St                                        Overland Park, KS 66213-2660
Ste 500                                                  (913) 663-7600
Waterloo, IA 50701                                       (913) 663-7899 Fax
TRUSTEE                                                  iabksdecf@southlaw.com
                                                         Attorneys For Creditor
Deanna R Bachman
505 5th Ave
Ste 406
Des Moines, IA 50309
ATTORNEY FOR TRUSTEE



File No. 221799
Case No: 19-01122-lmj13
